DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.
This Office action is responsive to an amendment filed December 29, 2021. Claims 1, 3-8, 10-19, 21, 23-28 are pending. Claims 2, 9, 20 & 22 have been canceled. Claims 1, 10, 17 & 23-25 have been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Brick Power on January 14, 2022.
The application has been amended as follows: 
1. (Previously Presented) A temperature monitoring system, comprising: 
a temperature probe including: an elongate member having a longitudinal axis and including: 
a temperature sensing portion insertable into an interior of an esophagus of a subject, the temperature sensing portion being substantially two-dimensional and including a distal end, a proximal side opposite from the distal end, and a nonlinear arrangement, the nonlinear arrangement: 
defined by a series of bends in the elongate member that cause the elongate member to sequentially extend across the longitudinal axis at a series of locations from the proximal side toward the distal end, 
having a width of 14 mm to about 30 mm and a length that coincides with the longitudinal axis of the elongate member, and
having sufficient flexibility to enable an entirety of the nonlinear arrangement to reversibly three-dimensionally deform to an area of an interior surface of a portion of an esophagus of a subject located adjacent to a left atrium of a heart of a subject as the nonlinear arrangement is positioned against the area of the interior surface of the portion of the esophagus; and 
a plurality of temperature sensors carried sequentially along a length of the distal portion of the elongate member so as to be arranged to make simultaneous contact with the internal surface of the portion of the esophagus by the distal portion of the elongate 
2. (Canceled) 2 SLC_5711502.1  
3. (Currently Amended) The temperature monitoring system of claim [[2]] 1, wherein at least a portion of the temperature sensing portion of the elongate member of the temperature probe has a wave configuration.  
4. (Previously presented) The temperature monitoring system of claim 3, wherein the width of the temperature sensing portion of the elongate member of the temperature probe corresponds to a lateral (x-axis) distance between two laterally alternating portions of the wave configuration.  
5. (Previously presented) The temperature monitoring system of claim 3, wherein the wave configuration includes at least four alternating bends.  
6. (Previously presented) The temperature monitoring system of claim 5, wherein a distal end of the temperature sensing portion of the elongate member of the temperature probe, on a distal side of the temperature sensing portion, is substantially in-line with a proximal portion of the elongate member.  
7. (Previously presented) The temperature monitoring system of claim 1, wherein the width of the temperature sensing portion of the elongate member of the temperature probe corresponds to a distance between at least two adjacent bends of the temperature sensing portion.  
8. (Previously presented) The temperature monitoring system of claim 1, wherein the temperature sensing portion of the elongate element of the temperature probe has: a length that coincides with a remainder of a length of the elongate member; a width exceeding a width of the elongate member; and a thickness of about a same thickness of the elongate member and any additional elements carried by the temperature sensing portion of the elongate member.  
9. (Canceled)  
10. (Previously presented) The temperature monitoring system of claim 1, wherein the temperature sensing portion of the elongate element of the temperature probe is capable of being placed against and reversibly three-dimensionally deforming to a shape of an interior surface of the esophagus without substantially deforming the shape of the interior surface and/or without substantially displacing tissue of the esophagus.  
11. (Previously presented) The temperature monitoring system of claim 1, wherein a combined width of the temperature sensing portion of the elongate member of the temperature probe and the plurality of temperature sensors carried by the temperature sensing portion is capable of residing within the interior of the esophagus without substantially deforming a cross-sectional shape of the interior of the esophagus.  
12. (Previously presented) The temperature monitoring system of claim 1, wherein the plurality of temperature sensors of the temperature probe includes: at least two sensors spaced laterally (x-axis) apart from each other by a lateral (x-axis) distance that exceeds a diameter of the elongate member; and at least two sensors spaced longitudinally (y-axis) apart from each other a longitudinal (y-axis) distance that is at least as great as the lateral (x-axis) distance.  
13. (Previously presented) The temperature monitoring system of claim 1, further comprising: a catheter for introducing at least the temperature sensing portion of the elongate member of the temperature probe into the interior of the esophagus.  
14. (Previously presented) The temperature monitoring system of claim 13, wherein: the catheter includes a lumen that holds the temperature sensing portion of the elongate member of the temperature probe in a substantially linear configuration until the distal end of the 4 SLC_5711502.1temperature sensing portion of the elongate member is positioned at a desired location within the interior of the hollow organ; and at least a portion of the temperature sensing portion of the elongate member of the temperature probe, upon being withdrawn from the catheter, assumes the nonlinear arrangement.  
15. (Previously presented) The temperature monitoring system of claim 14, wherein at least the temperature sensing portion of the elongate member of the temperature probe comprises a preshaped flexible element constrained to the substantially linear configuration when positioned within the lumen of the catheter and to assume the substantially two-dimensional arrangement upon removal of the temperature sensing portion from the lumen of the catheter.  
16. (Previously presented) The temperature monitoring system of claim 1, wherein the area over which the nonlinear arrangement of the temperature sensing portion of the elongate member of the temperature probe extends is about 812 mm2 to about 2,400 mm2.  
17. (Currently Amended) A temperature monitoring system, comprising: a temperature probe, comprising: 
an elongate member including a substantially two-dimensional portion with a nonlinear arrangement, an entirety of the nonlinear arrangement reversibly three-dimensionally deformable to a shape of an interior of a portion of an esophagus of a subject located adjacent to a left atrium of a heart of a subject when the entirety of the nonlinear arrangement is positioned against the interior of the portion of the esophagus, the nonlinear arrangement comprising a wave configuration having a length arranged along at least a portion of a longitudinal axis of the elongate member, the wave configuration comprising deviations from the longitudinal axis and having an amplitude that defines a width of the nonlinear arrangement, the width being about 14 mm to about 30 mm; and 
a plurality of temperature sensors carried sequentially along a length of the elongate member so as to be arranged by the wave configuration in an area array over the 5 SLC_5711502.1area of the interior surface of the portion of the esophagus located adjacent to the left atrium of the heart of the subject, the elongate member simultaneously placing the plurality of temperature sensors against the area of the interior surface of the portion of the esophagus.  
18. (Previously presented) The temperature monitoring system of claim 17, wherein the substantially two-dimensional portion of the elongate member of the temperature probe is preformed to have the nonlinear arrangement in a relaxed state.  
19. (Previously presented) The temperature monitoring system of claim 17, wherein the coplanar deviations of the wave configuration of the nonlinear arrangement of the substantially two-dimensional portion of the elongate member of the temperature probe include at least four alternating bends when the temperature probe is present within an interior of an esophagus of a subject.  
20. (Canceled)  
21. (Previously presented) The temperature monitoring system of claim 17, wherein a thickness of the substantially two-dimensional portion of the elongate member of the temperature probe is about the same as a diameter of the elongate member and any additional elements carried by the elongate member.  
22. (Canceled)  
23. (Previously Presented) The temperature monitoring system of claim 17, wherein the entirety of the nonlinear arrangement of the substantially two-dimensional portion of the elongate member of the temperature probe can be positioned against the interior surface of the esophagus without substantially deforming a shape of the interior surface of the esophagus.  
24. (Previously Presented) The temperature monitoring system of claim 17, wherein the entirety of the nonlinear arrangement of the substantially two-dimensional portion of the elongate member of the temperature probe can be positioned against the interior surface of the esophagus without substantially displacing tissue of the esophagus.  
25. (Previously Presented) The temperature monitoring system of claim 17, wherein the entirety of the nonlinear arrangement of the substantially two-dimensional portion of the elongate member of the temperature probe can be positioned against the interior surface of the esophagus without substantially deforming a cross-sectional shape of the interior of the esophagus.  
26. (Previously presented) The temperature monitoring system of claim 17, wherein the area array of the plurality of temperature sensors of the temperature probe includes at least two sensors spaced laterally (x-axis) apart from each other across the width of the nonlinear arrangement a lateral (x-axis) distance that exceeds a diameter of the elongate member, and at least two sensors spaced longitudinally (y-axis) apart from each other a longitudinal (y-axis) distance that is at least as great as the lateral (x-axis) distance.  
27. (Previously presented) The temperature monitoring system of claim 17, wherein a distal end of the elongate member, on a distal side of the wave configuration, is substantially in-line with another portion of the elongate member proximal to the wave configuration of the substantially two-dimensional portion of the elongate member of the temperature probe.  
28. (Previously presented) The temperature monitoring system of claim 17, wherein the area of the nonlinear arrangement of the substantially two-dimensional portion of the temperature probe can extend is about 812 mm2 to about 2,400 mm2.
 Allowable Subject Matter
Claims 1, 3-8, 10-19, 21, 23-28 is/are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
No prior art of record teaches or fairly suggests an temperature monitoring probe comprising an elongate shaft comprising a zig-zagging distal portion fitted with temperature sensors at external portions thereof such that the zig-zags have a width of about 14 mm to about 30 mm and are three-dimensionally collapsible to a shape of the esophagus for intimate contact of the temperature sensors with the wall of the esophagus for temperature measurement thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791